Citation Nr: 0306757	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis, also 
claimed as lung problems, secondary to exposure to Agent 
Orange and asbestos.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to October 
1967.  In June 1998, the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO) denied benefits 
sought, and the veteran appealed its decision.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in 
November 2000.


FINDINGS OF FACT

1.  The veteran does not have a current respiratory 
disability or asbestosis or other lung disability. 

2.  Any respiratory disorder was not manifest in service and 
is unrelated to any incident of service origin, including any 
in-service asbestos or Agent Orange exposure.


CONCLUSION OF LAW

Asbestosis, also claimed as lung problems secondary to 
exposure to Agent Orange and asbestos, was not incurred or 
aggravated in service and may not be presumed to have been.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
remanded the case to the RO in November 2000 to have it 
expressly consider the claim in light of the VCAA, and VA's 
development and adjudication of the claim is consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the November 1997 VA 
Form 21-526, VA's December 1997 letter to the veteran, the 
June 1998 rating decision, the April 1999 statement of the 
case, the November 2000 Board remand, a January 2001 RO 
letter to the veteran, the August 2002 supplemental statement 
of the case, the December 2002 letter to the veteran 
notifying him about what evidence was needed and that he 
should submit evidence, and a January 2003 RO letter to the 
veteran.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The remand clearly informed the 
parties that they were under an obligation to submit evidence 
of a respiratory disability and evidence of a link to 
service.  

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records are contained in the claims 
folder, as are VA and private medical records.  Reasonable 
attempts were made to obtain identified relevant evidence.

The Board notes that an examination or opinion is deemed 
"necessary" if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The evidence before the Secretary does not, taking into 
account all information and lay or medical evidence 
(including statements of the claimant), indicate that the 
veteran has a lung disability that may be associated with his 
active military service.  Moreover, an examination is not 
required because there is no reasonable possibility that an 
examination would aid in substantiating the claim.  The Board 
notes that the VA and private medical records which are 
contained in the claims folder are adequate for rating 
purposes and constitute VA examinations. 38 C.F.R. § 3.326(b) 
(2002).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

38 C.F.R. § 3.309 (e) Disease associated with exposure to 
certain herbicide agents. If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  
 
    Chloracne or other acneform disease consistent with 
chloracne  
 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes)  
 
Hodgkin's disease  
 
Multiple myeloma  
 
Non-Hodgkin's lymphoma  
 
Acute and subacute peripheral neuropathy  
 
Porphyria cutanea tarda  
 
Prostate cancer  
 
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea)  
 
Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma)  
 
NOTE 1: The term "soft-tissue sarcoma" includes the 
following:  
 
    Adult fibrosarcoma  
 
Dermatofibrosarcoma protuberans  
 
Malignant fibrous histiocytoma  
 
Liposarcoma  
 
Leiomyosarcoma  
 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma)  
 
Rhabdomyosarcoma  
 
Ectomesenchymoma  
 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)  
 
Proliferating (systemic) angioendotheliomatosis  
 
Malignant glomus tumor  
 
Malignant hemangiopericytoma  
 
Synovial sarcoma (malignant synovioma)  
 
Malignant giant cell tumor of tendon sheath  
 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas  
 
Malignant mesenchymoma  
 
Malignant granular cell tumor  
 
Alveolar soft part sarcoma  
 
Epithelioid sarcoma  
 
Clear cell sarcoma of tendons and aponeuroses  
 
Extraskeletal Ewing's sarcoma  
 
Congenital and infantile fibrosarcoma  
 
Malignant ganglioneuroma  
 
NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

Analysis

The veteran seeks service connection for asbestosis, and also 
claims that he has lung problems due to in-service asbestos 
or Agent Orange exposure.  He stated in November 1997 that he 
served on board the U.S.S. Intrepid which is a World War II 
era aircraft carrier, from about 1965 to 1967, working in the 
boiler room where he was constantly exposed to insulating 
asbestos.  He asserts that he was exposed to Agent Orange on 
the carrier it was in the waters offshore of Vietnam and 
because planes were constantly coming and going between the 
carrier and Vietnam.

The service department has indicated that he had Vietnam 
service.  His military occupational specialty was marine 
mechanic.

Service medical records reveal that he had a head cold, chest 
cold, cough, and stiff neck in April 1965.  He had colds in 
February and September 1967.  Chest X-rays in November 1966 
and May 1967 were negative.  On service discharge examination 
in October 1967, his head, neck, mouth, throat, lungs, and 
chest were normal and a chest X-ray was negative.  No head, 
neck, mouth, throat or lung diseases, injuries, or 
disabilities were diagnosed.

A July to August 1974 private hospital discharge summary 
indicates that the veteran was in a motor vehicle accident in 
July 1974 and became an immediate paraplegic.  During his 
recovery from his accident, he spiked a fever and repeat 
chest films revealed what appeared to be bilateral pleural 
effusions.  Recurrent thoracentesis were performed.  The 
diagnosis was bilateral pleural effusions due to paraplegia 
from fracture dislocation, T-4, T-5.  

An August to October 1974 VA hospital discharge summary 
indicates that X-ray of the chest showed clearing.  

An October 1974 VA aid and attendance examination report 
indicates that by then, the veteran's pleural effusion had 
cleared.  

A number of VA medical records dated in 1995 report clinical 
findings pertaining to the chest and lungs to the effect that 
the veteran's chest and lungs were normal and clear.  No 
pulmonary diseases are diagnosed.  During VA hospitalization 
from May to June 1995, a shunt was inserted for drainage of 
syringomyelia.  The veteran's chest and lungs were within 
normal limits.

A March to April 1997 VA hospital discharge summary indicates 
that the veteran had been hospitalized for left arm pain 12 
hours prior to admission.  He had had some mild shortness of 
breath for a few minutes also.  He had been admitted with the 
initial impression of possible pulmonary embolism.  A history 
of syringomyelia, status post shunt insertion in May 1995 was 
reported.  A ventilation perfusion scan was done, showing a 
low probability for pulmonary embolism.  Eventually, at the 
recommendation of the neurosurgical service, the veteran had 
a CT scan guided aspiration of a syrinx which extended from 
C2 to T8.  No pulmonary diseases were diagnosed on hospital 
discharge.  A syrinx extending from C2 through T8 was 
diagnosed.

Based on the above evidence, the Board must conclude that the 
veteran's in-service head cold, chest cold, cough, and colds 
were acute and transitory in nature and that he does not now 
have any chronic lung disease, to include one which was 
caused by Agent Orange exposure or asbestos exposure.  

While it appears that the veteran may have been exposed to 
Agent Orange or asbestos in service, in the absence of a 
current lung disability, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 (1992).  This 
includes in light of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307 and 3.309.  They too require current 
disability.  No current lung disability is shown.  

The preponderance of the evidence is to the effect that the 
veteran does not now have a current lung disability.  He has 
been examined on a number of occasions, and none has been 
found.  Those occasions include the one in March 1997, when a 
pulmonary embolism was initially suspected.  It was not 
diagnosed on hospital discharge in April 1997.  Another 
occasion when a pulmonary problem was found post-service was 
after the veteran's accident in July 1974.  The veteran had 
bilateral pleural effusions at that time, but they were 
opined to be due to paraplegia from fracture dislocation, T-
4, T-5, and they resolved shortly thereafter.  On all the 
other occasions since service, normal chest and lung findings 
have been shown.  Asbestosis of the lungs and/or lung 
problems due to service including Agent Orange exposure are 
not shown.

While the veteran may feel that he has asbestosis or some 
other lung disorder, and that it is due to in-service 
asbestos or Agent Orange exposure, as a layperson, he is not 
competent to indicate that he has a lung disability or its 
etiology.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The Board must note 
that the Remand informed the veteran of the evidentiary 
defect and advised him to submit evidence of current 
disability.  Evidence of a chronic respiratory disability was 
not submitted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 
(1991).


ORDER

Entitlement to service connection for asbestosis, also 
claimed as lung problems, secondary to exposure to Agent 
Orange and asbestos, is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

